DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed August 22, 2020.  Claims 1-20 are pending in this case.  We note that no claims have been amended in this case.
Response to Arguments
Applicant's arguments filed August 22, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1-20, in their current version, that the claims recite statutory subject matter.
Specifically, applicant argues, since non-computerized auctions are not automated, the idea of linking a buying price to available funds via a computer has no meaning.  
Examiner respectfully disagrees. 
The combination of elements recited in the claims merely recite the concept of a reverse auction where a buyer posts an item they are looking for and a price they are willing to pay, and a requests to sell the item to the buyer, and the funds are transferred from the buyer to the seller. The use of additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Applicant argues, regarding the independent claims 1, 10, and 19, in their current version, that nothing in the cited references teaches, discloses, or suggests, “the auction entry including the identification of the desired item and an amount of funds contained in the buyer account”.
Examiner respectfully disagrees.
Gupta discloses the auction entry including the identification of the desired item.  (see, e.g., par 11-15 “tagging with a related address data field of listed the plurality of properties”, also par 112)
Gupta, however, does not specifically disclose auction entry including amount of funds contained in the buyer account.
However, Randel, in analogous art, discloses auction entry including amount of funds contained in the buyer account (“auction controller 136 may receive a unique user identifier from the player, retrieve a corresponding user profile account including an amount of bid units, and allow the player to request to place a bid associated with an auction item using a bid unit” par 119, 5, where “bid units” = buyer funds).
It would have been obvious to one of ordinary skill in the art to add Randel’s profile including bid units to Gupta in order to assure a successful auction.
Applicant argues, regarding the independent claims 1, 10, and 19, that nothing in the cited references teaches, discloses, or suggests that the amount of bid units is even presented on a seller GUI, whereas the claims require the amount of buyer funds to be included in an auction entry posted on a GUI accessed by the "second electronic device" that is used by the seller to initiate a sale.
Gupta discloses receiving, via the graphical user interface, a request to initiate a sale of the item for the amount of funds contained in the buyer account, the request including an auction entry identifier and an identification of a seller making the request (if the determination is "YES" and the user 2201-N is interested in the property based transaction - a contract agreement is generated based on the user selection –provides the option to open any account or escrow account to hold buyer's/lessor's deposit for buyer's contingent conditions and seller's/lessee's security deposit for possible property transaction, par 82-84, identifying a cryptographic transaction involving an exchange of a cryptographic currency key, requesting a portion of the blockchain, verifying a value of the cryptocurrency key using payment verification and payment is submitted through one or more user addresses according to blockchain,
par 112).
Gupta, however, does not specifically disclose auction entry including amount of funds contained in the buyer account.
However, Randel, in analogous art, discloses auction entry including amount of funds contained in the buyer account (“auction controller 136 may receive a unique user identifier from the player, retrieve a corresponding user profile account including an amount of bid units, and allow the player to request to place a bid associated with an auction item using a bid unit” par 119, 5, also par 82 “If the financial server 40 determines that the user bid account does not include a sufficient amount of bid units, the system controller 32 displays a message on the user computing device 14 requesting the user to purchase additional bid units corresponding to the bid request. In addition, the system controller 32 may display an amount of funds in the financial account that are available for use in purchasing additional bid units and/or display a number of sweepstakes entries and/or sweepstakes awards in the sweepstakes account that are available to be redeemed for additional bid units”).
It would have been obvious to one of ordinary skill in the art to add Randel’s profile including bid units to Gupta in order to assure a successful auction.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed towards an abstract idea without significantly more.
Claims 19-20 are directed to a system comprising electronic user devices and a server.   Claims 10-18 are directed toward a computer method.  Claims 1-9 are directed toward a nontransitory computer-storage medium.  Therefore, the claims fall within the four statutory categories of invention.
Claims 1, 8, and 15 are directed to a reverse auction where a buyer posts an item they are looking for and a price they are willing to pay, and a requests to sell the item to the buyer, and the funds are transferred from the buyer to the seller, which is an abstract idea. Specifically, the claim recites receiving an auction submission including an identification of a desired item and an account identifier of a buyer account, posting an auction entry including the identification of the item and an amount of funds in the buyer account, receiving a request to initiate a sale of the item for the amount of funds, and crediting the amount of funds contained the buyer account to a seller account associated with the seller, which is grouped within the “commercial interactions” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve methods of organizing human activity.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim, such as buyer and seller device, and graphical user interfaces, merely serve as tools to perform the abstract idea and/or generally link the use of the judicial exception to a particular technological environment.
Therefore, the additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using buyer and seller device, and graphical user interfaces to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a reverse auction where a buyer posts an item they are looking for and a price they are willing to pay, and a requests to sell the item to the buyer, and the funds are transferred from the buyer to the seller. As discussed above, taking the claim elements separately, the buyer and seller device, and graphical user interfaces perform the steps or functions of receiving an auction submission including an identification of a desired item and an account identifier of a buyer account, posting an auction entry including the identification of the item and an amount of funds in the buyer account, receiving a request to initiate a sale of the item for the amount of funds, and crediting the amount of funds contained the buyer account to a seller account associated with the seller. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of a reverse auction where a buyer posts an item they are looking for and a price they are willing to pay, and a requests to sell the item to the buyer, and the funds are transferred from the buyer to the seller.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-9, 11-18, and 20 further describe the abstract idea of a reverse auction where a buyer posts an item they’re looking for and a price they’re willing to pay, and a requests to sell the item to the buyer, and the funds are transferred from the buyer to the seller. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also patent ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10, 11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2019/0206002) in view of Randel (US 2016/0125521). 
Regarding claim 1, 10, and 19 –
Gupta discloses a non-transitory program storage medium on which are stored instructions executable by a processor or programmable circuit to perform operations for implementing an electronic auction (abs, one or more bids Includes computing and executing a valid higher bid for a forward auction, a lower bid of choice for a reverse auction, or an instant bid in real time; par 11-15, encrypted virtual room to which at least one user device gains access for trading on the selected at least one property via the interface. Particularly, at least one bid includes the step of computing and executing a valid higher bid for a forward auction, a lower bid of choice for a reverse auction, or an instant bid in real time), the operations comprising:
receiving, from a first electronic device, an auction submission including an identification of a desired item and an account identifier corresponding to a buyer account associated with a user of the first electronic device (par 11-15, 36-40, Once the leasing request for the selected property is viewed by the user 2201-N, in turn provides a bid to the person responsible for selecting the party to whom the lease is finalized for the selected property, par 87-89);
posting, on a graphical user interface accessible via a web browser or mobile application installed on a second electronic device, an auction entry corresponding to the auction submission, the auction entry including the identification of the desired item (par 11-15, 82-84, the user device 2021...202N, 208, 210 requests to book transaction engine in the server 212 which is adapted to create in the encrypted virtual room to which one or more user device 2021... 202N, 208, 210 gains access for trading on the selected one or more property via the interface – viewing user 2201-N bids his by his user
device 2021...202N, 208, 210, par 100-110, verifying a value of the cryptocurrency key using payment verification, par 112);
 	receiving, via the graphical user interface, a request to initiate a sale of the item for the amount of funds contained in the buyer account, the request including an auction entry identifier and an identification of a seller making the request (if the determination is "YES" and the user 2201-N is interested in the property based transaction - a contract agreement is generated based on the user selection –provides the option to open any account or escrow account to hold buyer's/lessor's deposit for buyer's contingent conditions and seller's/lessee's security deposit for possible property transaction, par 82-84, identifying a cryptographic transaction involving an exchange of a cryptographic currency key, requesting a portion of the blockchain, verifying a value of the cryptocurrency key using payment verification and payment is submitted through one or more user addresses according to blockchain,
par 112);
in response to receiving the request, crediting the amount of funds contained in the buyer account to a seller account associated with the seller (determining as to whether the user is interested in facilitating the property based transaction, generating a contract agreement automatically based on user selection, paying up front transaction amount as earnest money deposit(EMD)-title insurance, deal closing and escrow process attempts to make even the most complex transaction fit this ideal model where nothing is released to any party of the transaction until all obligations of all parties have been fulfilled, par 11-15, verifying a value of the cryptocurrency key using payment verification, par 112 ).
Gupta, however, does not specifically disclose auction entry including amount of funds contained in the buyer account.
However, Randel, in analogous art, discloses auction entry including amount of funds contained in the buyer account (“auction controller 136 may receive a unique user identifier from the player, retrieve a corresponding user profile account including an amount of bid units, and allow the player to request to place a bid associated with an auction item using a bid unit” par 119, 5, also par 82 “If the financial server 40 determines that the user bid account does not include a sufficient amount of bid units, the system controller 32 displays a message on the user computing device 14 requesting the user to purchase additional bid units corresponding to the bid request. In addition, the system controller 32 may display an amount of funds in the financial account that are available for use in purchasing additional bid units and/or display a number of sweepstakes entries and/or sweepstakes awards in the sweepstakes account that are available to be redeemed for additional bid units”).
It would have been obvious to one of ordinary skill in the art to add Randel’s profile including bid units to Gupta in order to assure a successful auction.
Regarding claims 2 and 11 –
Randel discloses wherein the operations further comprise updating the auction entry in response to a change in the amount of funds contained in the buyer account (“system controller 32 may also provide the player the associated Sweepstakes awards during simulated game play and allow the player to use the Sweepstakes awards to purchase additional bid units for use in bidding on the auction items 66 being displayed in the auction 114. For example, in one embodiment, the system controller 32 may display the simulated game 86 and allow the player to select a number of Sweepstakes entries to wager on the game outcome. The system controller 32 may generate the game outcome indicative of the Sweepstakes awards and reveal the corresponding Sweepstakes awards in an outcome of the game. In addition, the system controller 32 may allow the user to use the sweep stakes awards to purchase bid units for use in bidding on auction items being displayed in the auction 114. Moreover, in one embodiment, if the sweepstakes award includes bid units, the system controller 32 may also award the bid units to the player via the game outcome and allow the player to immediately use the bid units in the auction 114” par 98; “a user may place a bid on an auction item 66 using bid units to increase the total bid price by the value of the bid unit.  Par 78)).
Regarding claims 7 and 16 –
Gupta discloses that the auction submission is generated by user interaction with a graphical user interface accessible on a website or mobile application installed on the first electronic device (server that is adapted to create in a virtual room to which at least one user device gains access for trading the one or more properties, Abs, par 11-15,par 36-40,  Once the leasing request for the selected property is viewed by the user 2201-N, in turn provides a bid to the person responsible for selecting the party to whom the lease is finalized for the selected property, par 87-89).
Regarding claims 8 and 17 – 
Gupta discloses that the identification of the desired item comprises one or more attributes of a nonspecific product or service (user is able to select a particular property area and subsequently latitude and longitude of the selected property are stored in the database 127 in Realtime, par 69-70, Once the leasing request for the selected property is viewed by the user 220.sub.1N, in turn provides a bid to the person responsible for selecting the party to whom the lease is finalized for the selected property, par 87-89).
Claims 3, 5, 6, 9, 12, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2019/0206002) in view of Randel (US 2016/0125521) and further in view of Solis (US 2019/0043026)
Gupta in view of Randel teaches as above.
Regarding claims 3 and 12 – 
Solis disclose wherein the operations further comprise issuing a notification to the seller via an electronic communication other than the graphical user interface when the amount of funds contained in the buyer account changes (processor dashboard displays electronic fund sources and balances recipient receives notification of available electronic funds, par 91-96).
It would be obvious to one of ordinary skill in the art to combine Gupta and Randel with Solis for greater user ease in deciding when to continue bidding or not.
Regarding claims 5 and 14 –
Solis discloses that the operations further comprise opening up a virtual currency account to serve as the buyer account in response to receiving the auction submission (For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading When a trader opens an account at an exchange they need only give their "trading ID number" to the exchange. The financial services entity verifies all information using existing services, par 69 -76)).
Regarding claims 6 and 15 –
Solis discloses that the operations further comprise checking a balance of funds in a funding account designated by the auction submission or validating a credit card or automated clearinghouse transaction designated by the auction submission (processor is communicatively coupled to the Automated Clearinghouse (ACH) network and operable to retrieve information including a virtual, tokenized and disposable card bank identification number (BIN).The virtual, tokenized and disposable card BIN is tracked for reconciliation while the consumer remains anonymous, par 16-19).
Regarding claims 9 and 18 –
Solis discloses that said crediting the amount of funds contained in the buyer account to the seller account includes communicating a payment request to a payment processing platform (Electronic Currency redemption capabilities in the peer-to-peer spaces that does not exist today both online and offline, and may achieve widespread acceptance for authorizing a purchase from an electronic account using a mobile device application – a processor dashboard displays electronic fund sources and balances. In block 520, the consumer selects an electronic fund source from multiple funding sources. The processor transfers funds to the electronic account selected by the consumer, in block 525-where the purchase is authorized, the processor completes the transaction, par 69-78).
Claims 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2019/0206002) in view of Randel (US 2016/0125521) and further in view of Laster et al (US 2001/0029478).
Gupta in view of Randel teaches as above.
Regarding claims 4, 13, and 20 –
Gupta teaches cryptocurrency transactions. (par 112)
Laster discloses wherein the operations further comprise generating a payment invoice in response to receiving the auction submission, wherein said posting is performed in response to payment of the payment invoice (par 77, 152, “Create invoices for customers; Access highest bid information linking customers to items purchased; Calculate totals, taxes, fees and payment due on invoice (accounting for deposits); Allow modifications/corrections to invoices; Take payments (record credit cards and/or checks information); and Print invoice” par 190-195)).
It would be obvious to one of ordinary skill in the art to combine the invoicing of Laster with Gupta and Randel in order to enable the buyer to more easily manage funds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeyaRipoll et al (US 2015/0142597) disclose reverse Dutch auction processing executed by a computer server and computer programs thereof.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685